[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This action for personal injuries presents a liability issue, with the plaintiff asserting that her vehicle was struck by the defendants. The defendant claims the plaintiff struck the passenger side of his vehicle.
The plaintiff admits she did not see the defendant's vehicle before she started to pull out of her travel lane to pass a truck CT Page 1331-SS stopped in front of her.
Damage to both vehicles was slight, but the photos of that damage are significant. Exhibit One shows the damage to the plaintiff's vehicle at the extreme left front end, at what was part of the headlight assembly. Exhibits Two and Three show the damage to the defendant's vehicle to be on the right (passenger) side, below the front door and behind the right front wheel. There was no damage to the defendant vehicle's front end.
From this, one must conclude that the plaintiff struck the side of the defendant's vehicle as it was passing her car.
This conclusion is consistent with the defendant's version of the episode, while the plaintiff's failure to see the defendant is significant. The defendant's vehicle would have had to be moving sideways for it to strike the plaintiff's vehicle where the contact occurred.
Judgment may enter for the defendant.
Anthony V. DeMayo State Trial Referee